Citation Nr: 1328522	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to June 
1978.  He died in December 2001.  The appellant is his 
surviving spouse.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by which the 
RO, in pertinent part, denied entitlement to service 
connection for the cause of the Veteran's death.  
 
In April 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.  
 
In May 2012, the Board remanded this matter to the RO for 
further development of the evidence.


FINDINGS OF FACT

1.  The Veteran's death certificate identified the immediate 
cause of death as metastatic cancer to the brain and liver 
as due to lung cancer. 
 
2.  At the time of the Veteran's death in December 2001, 
service connection was in effect for dermatophytosis rated 
as 10 percent disabling, effective July 1, 1978.

3.  The Veteran did not serve in the Republic of Vietnam, 
but served in Thailand on the Don Muang Royal Thai Air Force 
Base between January 1967 and January 1968.

4.  The Veteran's service activities as an aircraft 
reciprocating engine technician in Thailand did not place 
him at or near a base perimeter. 
 
5.  Symptoms of lung cancer were not chronic in service and 
were not continuous since service separation.  
 
6.  The Veteran's lung cancer, which metastasized to the 
brain and liver, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the 
time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 
329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).  A 
May 2002 notice letter satisfied the notice requirements for 
a DIC claim. 
 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the 
Veteran's service treatment, the identified and available 
post-service VA treatment records, and a copy of the 
Veteran's death certificate.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the general duty to assist 
provision, 38 U.S.C. § 5103A(a), rather than the provision 
specifically addressing when medical examinations are 
required in compensation claims, 38 U.S.C.A. § 5103A(d), is 
applicable to claims for service connection for the cause of 
the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 
(Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not 
always require VA to assist a claimant in obtaining a 
medical examination or assistance, such assistance is 
required whenever a medical opinion is necessary to 
substantiate the claim, and VA is excused from providing 
such assistance only when no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Wood, 520 F.3d at 1348.  
 
In this regard, the Veteran was afforded a VA examination in 
October 2010 pursuant to the Board's August 2010 remand.  
The October 2010 VA examiner opined that the lung cancer 
with metastases to the brain and liver diagnosed in 2001 did 
not likely have its onset in service or within a year of 
separation.  However, the examiner failed to opine regarding 
the question of whether it is at least as likely as not 
(meaning 50 percent or more probable) that the cause of the 
Veteran's death was otherwise related to his documented in-
service treatment for various respiratory complaints.  
Because the examiner did not respond fully to the Board's 
August 2010, the case was once again remanded in May 2012.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

The Board finds that the development required by the Board's 
May 2012 remand has been substantially completed.  This 
consisted of obtaining a VA supplemental opinion to assist 
in determining whether the cause of the Veteran's death was 
related to his documented in-service treatment for various 
respiratory complaints.  A VA supplemental opinion was 
obtained in June 2012 and the issue was readjudicated in a 
October 2012 supplemental statement of the case.  The 
opinion was adequate because it was based upon a review of 
the relevant evidence of record and was supported by a 
thorough explanation.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-04 (2008).  For these reason, the Board 
concludes that the Board's remand orders have been 
substantially complied with and it may proceed with a 
decision at this time.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The record includes a VA memorandum on herbicide use in 
Thailand during the Vietnam era between January 1967 and 
January 1968 U.S. Army Joint Services Records Research 
Center (JSRRC) formal finding indicating that there were no 
records of exposure to herbicides.  

For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  

Analysis

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause 
of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(a). 
 
For a service-connected disability to be the principal cause 
of death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1).  
 
In deciding the claim for service connection for the cause 
of the Veteran's death, the Board must also consider whether 
any of the disabilities that caused or contributed to the 
Veteran's death may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The condition of lung cancer (malignant tumor) is 
considered a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's death certificate, dated in December 2001, 
reveals the immediate cause of death was listed as 
metastatic cancer to the brain and liver as due to lung 
cancer.  At the time of the Veteran's death service 
connection was in effect for dermatophytosis rated as 10 
percent disabling, effective July 1, 1978. 
 
The appellant contends that the Veteran's lung cancer is due 
to herbicide exposure resulting from his service in Thailand 
between 1967 and 1968.  See appellant's statement dated 
October 2012.  Further, the appellant contends that although 
the Veteran was stationed in Thailand, he made several trips 
to Vietnam between January 1967 and January 1968.  See 
appellant's statement dated February 2009.  The appellant 
does not contend that the Veteran's death was in anyway 
related to service-connected dermatophytosis. 
 
VA regulations provide that if a Veteran was exposed to an 
herbicide agent (including Agent Orange) during active 
service and has contracted an enumerated disability to a 
degree of 10 percent or more at any time after service, the 
Veteran is entitled to service connection even though there 
is no record of such disease during service.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307, 3.309(e).  
 
Presumptive service connection is warranted for respiratory 
cancers which includes cancers of the lung as a result of 
Agent Orange exposure if the requirements of          38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, 
the pertinent question that remains is whether the Veteran 
was exposed to herbicides during service.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include lung cancer.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  
A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, is 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii). Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id; 
38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 
1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009).  
 
VA's Adjudication Procedural Manual, M21-1MR, notes that VA 
has determined special consideration should be extended to 
veterans who claim herbicide exposure in Thailand.  See M21-
1MR, IV.ii.2.C.10.q.  The M21-1MR directs adjudicators to 
concede herbicide exposure on a direct/facts-found basis for 
veterans who served in the U.S. Air Force in Thailand during 
the Vietnam Era, served at one of the Royal Thai Air Force 
Bases, including Don Muang, and performed duties which 
placed them on or near the perimeters of the base, such as 
security policeman, security patrol dog handler, or security 
police squadron.  Id.  

In addition, the M21-1MR Memorandum for the Record indicates 
that tactical herbicides, such as Agent Orange, were used at 
the Pranburi Military Reservation from April to September 
1964, but not near any U.S. military installation or Royal 
Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not 
used or stored in Thailand.  This memorandum reflects that 
some Operation RANCH HAND aircrafts flew insecticide 
missions in Thailand from August 1963 to September 1963 and 
in October 1966.  While the 1966 missions involved the 
spraying of Malathion insecticide for "control of malaria 
carrying mosquitoes," these facts were noted as insufficient 
to establish tactical herbicide exposure for any veteran 
based solely on service in Thailand.  

Further, the Memorandum provides that if the Veteran's claim 
is based on servicing or working on aircraft that flew 
bombing missions over Vietnam, there is no presumption of 
"secondary exposure" based on being near or working on 
aircraft that flew over Vietnam or handling equipment once 
used in Vietnam.  Aerial spraying of tactical herbicides in 
Vietnam did not occur everywhere, and it is inaccurate to 
think that herbicides covered every aircraft and piece of 
equipment associated with Vietnam.  Additionally, the high 
altitude jet aircraft stationed in Thailand generally flew 
far above the low and slow flying UC-123 aircraft that 
sprayed tactical herbicides over Vietnam during Operation 
RANCH HAND.  Also, there are no studies that VA is aware of 
showing harmful health effects for any such secondary or 
remote herbicide contact that may have occurred.  See M21-
1MR, IV.ii.2.C.10.r.

The Board acknowledges the appellant's contention that 
although the Veteran was stationed in Thailand, he 
purportedly conducted some in-country trips to Vietnam.  The 
Board finds that the weight of the evidence of record does 
not establish that the Veteran served or was present in 
Vietnam.  Specifically, service personnel records do not 
reflect that the Veteran performed any duties or was 
otherwise stationed in Vietnam at anytime during service.  
In a November 2001 claim for increased rating based on 
purported in-service exposure to herbicides, the Veteran 
stated that he was exposed to Agent Orange in Thailand.  The 
Veteran made no mention of in-service flights to Vietnam or 
exposure to herbicides while in Vietnam.  Moreover, as noted 
above, there is no presumption of "secondary exposure" based 
on being near or working on aircraft that flew over Vietnam 
or handling equipment once used in Vietnam.  For these 
reasons, entitlement to service connection for metastatic 
cancer to the brain and liver as due to lung cancer is not 
established based on presumed exposure to herbicides 
resulting from service in Vietnam or being near or working 
on aircraft that flew over Vietnam. 

Nonetheless, as per the M21-1MR, IV. ii.2.C.10.q., if a 
Veteran served in Thailand, exposure to herbicides is 
conceded, if the Veteran's service activities involved duty 
on or near the perimeter of the military base where he was 
stationed.  It is accepted that work as a security 
policeman, security patrol dog handler, or member of a 
security police squadron would be sufficient for purposes of 
demonstrating service activities on or near the perimeter of 
the military base.  Otherwise, there needs to be credible 
supporting evidence of service activities involving duty on 
or near a base perimeter.

In the present case, service personnel records establish 
that the Veteran served in Thailand from January 16, 1967 to 
January 15, 1968 at the Don Muang Royal Thai Air Force Base.  
His military occupational specialty was that of aircraft 
reciprocating engine technician.  See DD Form 214.  Although 
the Veteran was stationed at one of the bases found to have 
been exposed to herbicides, the Veteran was not involved in 
duties on or near the perimeter of the military base, (i.e., 
his MOS was not security policeman, security patrol dog 
handler, or member of a security police squadron).  The 
Board further finds that the evidence of record does not 
otherwise demonstrate credible supporting evidence of 
service activities involving duties on or near a base 
perimeter.

For example, as noted above, the Veteran filed a claim for 
an increased rating in November 2001 based on purported in-
service exposure to Agent Orange while serving in Thailand.  
The Veteran claimed that he was exposed to dead bodies that 
had been sprayed with Agent Orange and that he flew and 
worked on aircraft that sprayed Agent Orange.  The Veteran 
did not contend that he was exposed to herbicides resulting 
from service activities involving duties "on or near a base 
perimeter."  

With regard to other credible supporting evidence of service 
activities involving duty on or near a base perimeter, the 
Board does not find any such evidence that would warrant 
conceding exposure to herbicides, to include the appellant's 
statements.  Here, the M21-1MR provision requires that the 
Veteran's service activities must place him on or near a 
base perimeter.  For the reasons discussed above, the 
appellant's assertions that the Veteran was exposed to Agent 
Orange while working on aircraft is not sufficient as there 
is no presumption of "secondary exposure" based on being 
near or working on aircraft that flew over Vietnam or 
handling equipment once used in Vietnam.  In sum, the 
appellant has not reported that the Veteran's work-related 
duties at his primary base location, required duty on or 
near a base perimeter.  Furthermore, none of the evidence of 
record supports the Veteran working on or near the perimeter 
of the base.  For these reasons, there is a lack of evidence 
to warrant service connection for lung cancer on a 
presumptive basis due to presumed exposure to herbicides in 
Vietnam or Thailand.

Notwithstanding the lack of evidence to warrant service 
connection for lung cancer on a presumptive basis, the 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  
38 C.F.R. §§ 3.303(d); see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method 
for showing causation in establishing a claim for service 
connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (which holds 
that the availability of presumptive service connection for 
some conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions 
based on exposure to Agent Orange).

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
lung cancer (malignant tumor) becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, post-
service medical treatment records document that the Veteran 
was first diagnosed with lung cancer in 2001, 23 years 
following separation from service.  As such, the Board finds 
that lung cancer did not manifest within one year of 
service.

The Board next finds that although service treatment records 
reflect some respiratory conditions, symptoms of lung cancer 
were not chronic in service.  For example, service treatment 
records reveal a diagnosis of pneumonia in January 1971.  In 
addition, x-rays dated April 1974 reflect evidence of a 
pulmonary nodule.  A subsequent May 1974 computed tomography 
of the chest indicates that there was no significant lesion.  
Further, the March 1978 chest x-ray associated with the 
retirement examination was negative.  This evidence weighs 
against a finding that symptoms of lung cancer were chronic 
in service.

In the June 2012 VA medical opinion, the VA examiner 
reviewed the claims file and opined that the current medical 
information about small cell lung cancer suggested a median 
survival of untreated small cell cancer less than one year 
and often less than six months.  The VA examiner noted that 
it was highly unlikely that a person would have survived 
from the time the abnormal chest x-ray was conducted in 1974 
and died in 2001.  Accordingly, the VA examiner stated that 
the respiratory complaints the Veteran was treated for in 
1974 were not due to small cell lung cancer diagnosed in 
2001.  For these reasons, the Board finds that symptoms of 
lung cancer were not chronic in service. 

Moreover, the Board finds that symptoms of lung cancer were 
not continuous after service separation.  As noted above, 
records reflect that lung cancer was diagnosed in 2001, more 
than 20 years after the Veteran completed active service.  
Such a lengthy time interval between service and the 
earliest post-service clinical documentation of the 
disability is a factor for consideration against a finding 
that his lung cancer is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, in 
July 1978, the Veteran filed a claim for VA compensation for 
right knee pain and a skin rash on his lower abdomen; 
however, the Veteran did not report or file a claim for any 
respiratory conditions.  This further weighs against a 
finding that lung cancer symptoms were continuous since 
service separation.  

The Board next finds that the weight of the lay and medical 
evidence does not demonstrate a link between service and the 
cause of the Veteran's death.  In an October 2010 VA medical 
opinion, the VA examiner opined that the lung cancer with 
metastases to the brain and liver diagnosed in 2001 did not 
likely have its onset in service or within a year of 
separation.  Also, the June 2012 VA examiner opined that the 
Veteran's death in 2001 with a diagnosis of small cell lung 
cancer was "not at least as likely as not" related to the 
documented in-service treatment for various respiratory 
complaints.  Instead, the June 2012 VA examiner stated that 
the Veteran was at a high risk of lung cancer due to his 
history of smoking cigarettes since high school.  See also 
October 2001 substance abuse VA counseling note which 
indicated that the Veteran reported a history of tobacco use 
of "2 ppd since high school."

The Board has considered the appellant's statements and 
assertions of record purporting to establish a nexus between 
the Veteran's lung cancer and service.  In this regard, 
sometimes laypersons will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  
(Fed. Cir. 2007).  Here, the appellant, as a layperson, is 
not medically competent to provide a diagnosis or opine as 
to the etiology of something as complex as the Veteran's 
lung cancer.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Therefore, the appellant's statements regarding the 
etiology of the Veteran's lung cancer do not constitute 
competent evidence.

Accordingly, and based on all the evidence of record, the 
Board finds that the preponderance of the evidence is 
against a finding that the Veteran's cause of death was 
related to service, to include as due to herbicide exposure.  
Because the preponderance of the evidence is against the 
claim, the benefit of doubt provision does not apply.  


ORDER

Service connection for cause of death is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


